Exhibit 10.2

UROGEN PHARMA LTD.

STOCK OPTION GRANT NOTICE

(2019 INDUCEMENT PLAN)

UroGen Pharma Ltd. (the “Company”), pursuant to its 2019 Inducement Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
Ordinary Shares set forth below. This option is subject to all of the terms and
conditions as set forth in this notice, in the Option Agreement, the Plan and
the Notice of Exercise, all of which are attached hereto and incorporated herein
in their entirety. Capitalized terms not explicitly defined herein but defined
in the Plan or the Option Agreement will have the same definitions as in the
Plan or the Option Agreement. If there is any conflict between the terms in this
notice and the Plan, the terms of the Plan will control.

 

Optionholder:

  

                                         

Date of Grant:

  

                                         

Vesting Commencement Date:

  

                                         

Number of Shares Subject to Option:

  

                                         

Exercise Price (Per Share):

  

                                         

Total Exercise Price:

  

                                         

Expiration Date:

  

                                         

Type of Grant: Nonstatutory Stock Option

Vesting Schedule: [                    ], subject to Optionholder’s Continuous
Service as of each such date.

Payment:               By one or a combination of the following items (described
in the Option Agreement):

 

  ☐

By cash, check, bank draft or money order payable to the Company

 

  ☐

Pursuant to a Regulation T Program

 

  ☐

By delivery of already-owned shares

 

  ☐

Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

1.



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

UROGEN PHARMA LTD.     OPTIONHOLDER: By:  

 

     

 

  Signature                    Signature Title:  

 

   

Date:

 

 

Date:  

 

     

ATTACHMENTS: Option Agreement, 2019 Inducement Plan and Notice of Exercise

 

2.



--------------------------------------------------------------------------------

ATTACHMENT I

UROGEN PHARMA LTD.

2019 INDUCEMENT PLAN

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, UroGen Pharma Ltd. (the “Company”) has granted you an option under
its 2019 Inducement Plan (the “Plan”) to purchase the number of Ordinary Shares
indicated in your Grant Notice at the exercise price indicated in your Grant
Notice.

The option is granted to you effective as of the date of grant set forth in the
Grant Notice (the “Date of Grant”). The option is granted in compliance with
NASDAQ Listing Rule 5635(c)(4) as a material inducement to you entering into
employment with the Company.

If there is any conflict between the terms in this Option Agreement and the
Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of Ordinary Shares subject to
your option and your exercise price per share referenced in your Grant Notice
may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. In the event that you are an
Employee eligible for overtime compensation under the Fair Labor Standards Act
of 1938, as amended (i.e., a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant
specified in your Grant Notice, notwithstanding any other provision of your
option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in any of the following methods:

(a) By cash, check, bank draft or money order payable to the Company.

 

3.



--------------------------------------------------------------------------------

(b) Provided that at the time of exercise the Ordinary Shares are publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Ordinary Shares, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.

(c) Provided that at the time of exercise the Ordinary Shares are publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned Ordinary Shares that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such Ordinary Shares
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Ordinary Shares to the extent
such tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

(d) Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
Ordinary Shares issued upon exercise of your option by the largest whole number
of shares with a Fair Market Value that does not exceed the aggregate exercise
price; provided, however, that the Company shall accept a cash or other payment
from you to the extent of any remaining balance of the aggregate exercise price
not satisfied by such reduction in the number of whole shares to be issued;
provided further, however, that Ordinary Shares will no longer be outstanding
under your option and will not be exercisable thereafter to the extent that
(1) shares are used to pay the exercise price pursuant to the “net exercise,”
(2) shares are delivered to you as a result of such exercise, and (3) shares are
withheld to satisfy tax withholding obligations.

5. WHOLE SHARES. You may exercise your option only for whole Ordinary Shares.

6. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the Ordinary Shares issuable
upon such exercise are then registered under the Securities Act or, if such
Ordinary Shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

7. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
and expires, subject to the provisions of Section 5(h) of the Plan, upon the
earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

 

4.



--------------------------------------------------------------------------------

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or death (except as otherwise provided
in (d) below), provided that if during any part of such three (3) month period
your option is not exercisable solely because of the condition set forth in the
section above relating to “Securities Law Compliance,” your option shall not
expire until the earlier of the Expiration Date or until it shall have been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service; provided further, if during any part of such three
(3) month period, the sale of any Ordinary Shares received upon exercise of your
option would violate the Company’s insider trading policy, then your option will
not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service during which the sale of the Ordinary Shares received
upon exercise of your option would not be in violation of the Company’s insider
trading policy. and if (i) you are a Non-Exempt Employee, (ii) your Continuous
Service terminates within six (6) months after the Date of Grant specified in
your Grant Notice, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option shall not expire
until the earlier of (x) the later of (A) the date that is seven (7) months
after the Date of Grant specified in your Grant Notice or (B) the date that is
three (3) months after the termination of your Continuous Service, or (y) the
Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

8. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the Ordinary Shares are subject at
the time of exercise, or (3) the disposition of Ordinary Shares acquired upon
such exercise.

9. TRANSFERABILITY. Except as otherwise provided in this Section 9, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.

 

5.



--------------------------------------------------------------------------------

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and other applicable law) while the option is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form provided by or otherwise satisfactory to the Company and any
broker designated by the Company to effect option exercises, designate a third
party who, in the event of your death, shall thereafter be entitled to exercise
this option and receive the Ordinary Shares or other consideration resulting
from such exercise. In the absence of such a designation, your executor or
administrator of your estate shall be entitled to exercise this option and
receive, on behalf of your estate, the Ordinary Shares or other consideration
resulting from such exercise.

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

  11.

WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and in compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested Ordinary Shares
otherwise issuable to you upon the exercise of your option a number of whole
Ordinary Shares having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes.

 

6.



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such Ordinary Shares
unless such obligations are satisfied.

12. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per Ordinary Share on the Date of Grant
and there is no other impermissible deferral of compensation associated with the
option.

13. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

14. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the mail, postage prepaid, addressed to you at the last address you provided to
the Company. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this option by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this option, you consent to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

15. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. . In addition, your option (and
any compensation paid or shares issued under your option) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law.

 

7.



--------------------------------------------------------------------------------

ATTACHMENT II

2019 INDUCEMENT AWARD PLAN

 

8.



--------------------------------------------------------------------------------

ATTACHMENT III

NOTICE OF EXERCISE

 

9.



--------------------------------------------------------------------------------

UroGen Pharma Ltd.

Date of Exercise:                            

This constitutes notice to UroGen Pharma Ltd. (the “Company”) under my stock
option that I elect to purchase the below number of Ordinary Shares of the
Company (the “Shares”) for the price set forth below.

 

Type of option:

  

Nonstatutory

  

Stock option dated:

  

                                     

  

Number of Shares as to which option is exercised:

  

                                     

  

Certificates to be issued in name of:

  

                                     

  

Total exercise price:

  

$                                     

  

Cash payment delivered herewith:

  

$                                     

  

[Value of                     Shares delivered herewith1:

  

$                                     ]

  

[Value of                     Shares pursuant to net exercise:2

  

$                                     ]

  

[Regulation T Program (cashless exercise3):

  

$                                     ]

  

 

 

1 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

2 

The Company must have established net exercise procedures at the time of
exercise in order to utilize this method.

3 

Shares must meet the public trading requirements set forth in the option.

 

10.



--------------------------------------------------------------------------------

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the UroGen Pharma Ltd. 2019 Inducement Plan (as
it may be amended from time to time) and (ii) to provide for the payment by me
to you (in the manner designated by you) of your withholding obligation, if any,
relating to the exercise of this option.

 

 

Very truly yours,

   

 

11.